White, Presiding Judge.
On a previous day of the term, the judgment of the court below convicting appellant of manslaughter was affirmed in an oral opinion. A motion has been made for a rehearing and to have said affirmance set aside, and for a reversal of the judgment. Four grounds of supposed error are relied upon in the motion, and they are based upon supposed errors in the charge of the court to the jury. Ho special exceptions were reserved to the charge as given, nor any to the refusal of the requested instructions asked in behalf of the defendant.
It is insisted, however, that the errors complained of consisted of omissions of law to which appellant was clearly entitled as applicable to the facts. In other words, it is claimed that, inasmuch as the court charged, in substance, the rule of law declared in Article 615, Penal Code, he should have charged, *90further, the rules announced in Articles 612 and 614, with regard to an instrument not necessarily a deadly weapon, unless its use and manner of use was accompanied by an intention to kill. We are of opinion that, in so far as the question was raised by the evidence, the charge was amply sufficient.
Opinion delivered February 16, 1887,
We have maturely reconsidered the charge of the court in connection with the motion for rehearing, the brief of counsel and the entire record as it is presented to us, and we have found no error of omission or commission in it demanding a reversal of the" judgment. It appears to us a clear, fair and explicit enunciation of the principles of law involved in the case, and as favorable to appellant as he had the right to expect. The motion for rehearing is overruled.

Overruled.